Filed 6/13/22 In re D.P. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re D.P. et al., Persons Coming                              B314159
Under the Juvenile Court Law.
                                                               (Los Angeles County
                                                               Super. Ct. No.
                                                               20CCJP01588A-C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ARMANDO P.,

         Defendant and Appellant;

KARINA C.,

         Respondent.

         APPEAL from orders of the Superior Court of Los Angeles
County, Tamara Hall, Judge. Affirmed in part and dismissed
in part.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      No appearance for Respondent Los Angeles County
Department of Children and Family Services.
      Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Respondent Karina C.
                    _________________________
      Armando P., the father of 12-year-old D.P., nine-year-old
A.P. and six-year-old K.P., appeals the juvenile court’s orders
terminating dependency jurisdiction and awarding sole physical
and legal custody to the children’s mother, Karina C. Armando
also seeks a remand to permit the juvenile court to modify a
September 2020 restraining order to allow him to contact Karina
to arrange visitation with the children, as authorized by the
juvenile custody order. We affirm the order terminating
dependency jurisdiction and the court’s juvenile custody order.
We dismiss Armando’s request to remand the cause for
modification of the restraining order as not within our
jurisdiction in this appeal.
       FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sustained Petition and Disposition Orders
      The Los Angeles County Department of Children and
Family Services filed a petition on behalf of D.P., A.P. and K.P.
on March 20, 2020 pursuant to Welfare and Institutions Code
section 300, subdivisions (a) (nonaccidental infliction of serious
physical harm), (b) (failure to protect) and (j) (sibling abuse).1 On
September 9, 2020 the juvenile court sustained the petition,

1     Statutory references are to this code unless otherwise
stated.



                                  2
finding true allegations under subdivisions (a) and (b) that
Armando and Karina had a history of domestic violence in the
presence of the children; Armando had struck Karina with his
fist, slapped her face and pushed her to the ground; and Karina
failed to protect the children by allowing Armando to reside in
the home and have unlimited access to them. The court also
found true allegations under subdivisions (b) and (j) that
Armando had physically abused each of the three children and
Karina had failed to protect them from that abuse.
        D.P., A.P. and K.P. were declared dependent children of the
court, removed from Armando’s care and custody and released to
Karina under the supervision of the Department. Family
maintenance and family preservation services were ordered for
Karina. Enhancement services were ordered for Armando,
including a 52-week domestic violence program and individual
counseling with a Department-approved therapist to address
anger management and other case issues. Armando’s visitation
with the children was to be monitored and to take place outside
the family home. The court authorized the Department to
liberalize visitation and directed it to provide Armando with a
written visitation schedule.
        2. The Restraining Order
        The week before the Department filed the section 300
petition, Karina obtained a temporary restraining order
protecting her and the children from Armando. The order
required Armando to move out of the family residence and to stay
away from Karina, the children, their home, Karina’s workplace
and the children’s school or child care. The juvenile court
reissued the temporary restraining order on May 19, 2020.




                                 3
      On September 11, 2020, two days after the jurisdiction and
disposition hearings, the court heard Karina’s request for a
permanent restraining order. The court issued a three-year
restraining order, which protected only Karina, not the children.
The order prohibited Armando from contacting Karina and
required him to stay at least 100 yards away from her, her home,
workplace and vehicle. The box on the restraining order form
that would except contact for the purpose of visitation with the
children was not checked.
      3. The Section 364 Review Hearings, Termination of
         Jurisdiction and the Court’s Juvenile Custody Order
       At the end of October 2020 the Department approved
unmonitored visitation for Armando, which began on November 1
and took place on Sundays between 10 a.m. and 6 p.m. The visits
were held at a paternal uncle’s home or outdoors. Reports of the
visits were positive.
       In its February 23, 2021 report for the initial section 364
review hearing on March 10, 2021, the Department recommended
the court terminate jurisdiction with a custody order awarding
sole physical custody to Karina, joint legal custody and
unmonitored visitation for Armando. In a last minute
information report filed March 9, 2021, however, the Department
stated Armando had not provided an update on his enrollment in
individual counseling or the 52-week domestic violence classes for
perpetrators ordered by the court. Because of Armando’s
noncompliance with court-ordered services, the Department
changed its recommendation and requested the court limit
Armando to monitored visitation. At the hearing the Department
reiterated its recommendation for monitored visitation based on
the court’s findings of domestic violence and physical abuse of the




                                 4
children and the fact Armando, at most, had only recently started
his programs.
       The court indicated its tentative view was to award Karina
sole physical and legal custody of the children, an outcome
Karina supported. Armando and the children’s counsel asked
that visitation remain unmonitored. The court expressed concern
about the inconsistency in the Department’s position on
visitation, allowing it to be unmonitored before Armando even
began his programs but then recommending it return to
monitored upon termination of dependency jurisdiction. Counsel
for the Department said she would need to speak to her client to
explain its rationale for the change. The court continued the
hearing to April 5, 2021.
       The Department filed a further last minute information
report for the court on April 1, 2021. The report stated Armando
had provided proof of his enrollment in March 2021 in both
individual therapy and a domestic violence group for perpetrators
and Karina had told a Department social worker she had no
safety concerns when the children visited with Armando. The
children also said they were not concerned for their safety and
had asked for additional visits with Armando. The social worker
discussed with both Karina and Armando the possibility of
keeping the case open to allow for Armando to make continued
progress, and both parents approved the concept. The
Department, therefore, recommended that the court continue
family maintenance for Karina and enhancement services for
Armando for an additional three months and also recommended
that Armando’s visitation remain unmonitored.
       At the outset of the continued section 364 hearing on
April 5, 2021, the court again stated its tentative view was to




                                5
grant sole legal custody to Karina, explaining, “This is domestic
violence. Father has not completed his domestic violence. And
per the law, joint legal is not an option.” The Department
repeated the recommendation from its April 1 report, suggesting
the case remain open for another three months, noting Karina
and Armando consented to that plan. The court agreed, found
continued supervision was necessary and scheduled another
section 364 review hearing for July 6, 2021.
      In its report for the July 6, 2021 section 364 review
hearing, the Department recommended the court terminate
dependency jurisdiction and enter a juvenile custody order
awarding sole physical custody to Karina and joint legal custody
to Karina and Armando with unmonitored visitation for
Armando. As to visitation, the report stated, “The children have
expressed feeling safe and happy when visiting with their father
and would like to continue with the current schedule.”
      At the hearing Armando’s counsel asked the court to keep
the case open to allow Armando to make further progress with
the goal of a joint physical and legal custody order at
termination. Karina and children’s counsel asked the court to
terminate jurisdiction with the joint legal/sole physical custody
order recommended by the Department.
      The court, finding Karina was in full compliance with her
case plan and there were no safety issues concerning the
children, terminated its jurisdiction and stated it would enter a
custody order awarding sole physical and legal custody of the
three children to Karina with unmonitored visitation for
Armando.
      The juvenile custody order entered July 13, 2021 provided
Karina with sole physical and legal custody of the children and




                                6
unmonitored visitation for Armando. The order stated, “Parents
are to agree to visitation schedule.” The order attached
Armando’s case plan and explained, “Parents may modify the
custody order in family court upon Father’s substantial
completion of said case plan.”
      Armando filed a timely notice of appeal on July 20, 2021.
                          DISCUSSION
      1. The Juvenile Court Did Not Abuse Its Discretion in
         Terminating Jurisdiction and Ordering Sole Legal and
         Physical Custody to Karina
         a. Governing law and standard of review
       Section 364, subdivision (a), requires the juvenile court to
schedule a review hearing at least every six months for a
dependent child who has not been removed from the physical
custody of his or her parent or guardian. At the hearing
dependency jurisdiction must be terminated unless the conditions
that created the need for supervision still exist or are likely to
exist if supervision is discontinued: “After hearing any evidence
presented by the social worker, the parent, the guardian, or the
child, the court shall determine whether continued supervision is
necessary. The court shall terminate its jurisdiction unless the
social worker or his or her department establishes by a
preponderance of evidence that the conditions still exist which
would justify initial assumption of jurisdiction under Section 300,
or that those conditions are likely to exist if supervision is
withdrawn.” (§ 364, subd. (c); see In re T.S. (2020)
52 Cal.App.5th 503, 512-513; In re Shannon M. (2013)
221 Cal.App.4th 282, 290 [section 364, subdivision (c), establishes
a “statutory presumption in favor of terminating jurisdiction and




                                 7
returning the children to the parents’ care without court
supervision”].)
       “The juvenile court makes this determination based on the
totality of the evidence before it.” (In re Armando L. (2016)
1 Cal.App.5th 606, 615.) We review the court’s decision to
terminate dependency jurisdiction for abuse of discretion. (In re
Destiny D. (2017) 15 Cal.App.5th 197, 211-212; Bridget A. v.
Superior Court (2007) 148 Cal.App.4th 285, 300.) “‘“The
appropriate test for abuse of discretion is whether the trial court
exceeded the bounds of reason.”’” (In re Stephanie M. (1994)
7 Cal.4th 295, 318-319.)
       When the juvenile court terminates its jurisdiction over a
child who has been declared a dependent child of the court, the
court, “on its own motion, may issue . . . an order determining the
custody of, or visitation with, the child.” (§ 362.4, subd. (a); see
In re T.S., supra, 52 Cal.App.5th at p. 513.)2 Section 362.4
specifies that order “shall continue until modified or terminated
by a subsequent order of the superior court” and directs the order
be filed in a pending family law proceeding (§ 362.4, subd. (b)) or,
if there is none, as part of a new family court file (§ 362.4,
subd. (c)).
       When making a custody determination under section 362.4,
“‘the court’s focus and primary consideration must always be the
best interests of the child.’” (In re T.S., supra, 52 Cal.App.5th at


2     Once a child has been adjudged a dependent of the juvenile
court pursuant to section 300, “any issues regarding custodial
rights between his or her parents shall be determined solely by
the juvenile court . . . so long as the child remains a dependent of
the juvenile court.” (§ 302, subd. (c); see In re Anna T. (2020)
55 Cal.App.5th 870, 876.)



                                 8
p. 513; accord, In re Nicholas H. (2003) 112 Cal.App.4th 251, 268;
In re John W. (1996) 41 Cal.App.4th 961, 965 [“it is the best
interests of the child, in the context of the peculiar facts of the
case before the court, which are paramount”]; see In re
Chantal S. (1996) 13 Cal.4th 196, 206.)
       We review a juvenile court custody order, like the order
terminating jurisdiction, for abuse of discretion. (In re C.W.
(2019) 33 Cal.App.5th 835, 863; In re M.R. (2017) 7 Cal.App.5th
886, 902; see In re T.H. (2010) 190 Cal.App.4th 1119, 1124.) We
“may not disturb the order unless the court ‘“‘exceeded the limits
of legal discretion by making an arbitrary, capricious, or patently
absurd determination.’”’” (Bridget A. v. Superior Court, supra,
148 Cal.App.4th at pp. 300-301.)
         b. Termination of jurisdiction was appropriate in light
            of Karina’s successful completion of her case plan
       Disregarding the statutory mandate that dependency
jurisdiction must be terminated unless the social worker or the
child protective agency establishes that continued court
supervision is necessary to protect the children, as well as the
abuse-of-discretion standard of review for an order terminating
dependency jurisdiction, Armando argues the court abused its
discretion in terminating jurisdiction because keeping the case
open would have allowed him to complete his programs, making
joint custody orders possible.
       Based on ample evidence set forth in the Department’s
reports—unchallenged by Armando in the juvenile court or on
appeal—the court found Karina, whose sole offense was failing to
protect the children and herself from Armando’s repeated acts of
violence, had fully complied with her case plan and the children
were safe in Karina’s care. Particularly with a three-year




                                 9
restraining order in place, there was, as the court ruled, no
reason to keep the case open.3
      Armando also contends it was an abuse of discretion to
terminate dependency jurisdiction because of the apparent
inconsistency between the no-contact provision in the September
2020 restraining order and the direction in the juvenile custody
order for Karina and Armando to agree to his visitation schedule.
Whatever else may be said about this purported issue, which we
address in section 2, it has absolutely nothing to do with the
children’s safety in Karina’s care and the absence of any
continuing need for the family’s involvement in the dependency
system.
         c. The juvenile court custody award was well within the
            juvenile court’s broad discretion
      Emphasizing the juvenile court’s statement at the April 5,
2021 section 364 hearing that, “per the law,” joint legal custody
was not an option in a case involving domestic violence, Armando
argues the court committed legal error when it awarded sole legal
custody of the children to Karina on July 6, 2021 by implicitly
relying on Family Code section 3044, which creates “a rebuttable
presumption that an award of sole or joint physical or legal
custody of a child to a person who has perpetrated domestic
violence is detrimental to the best interest of the child.” As
Armando explains, this Family Code presumption is not
applicable to custody decisions made in dependency proceedings,

3     Terminating dependency jurisdiction did not preclude
Armando from continuing with his domestic violence program or
completing other aspects of the case plan ordered by the juvenile
court. To the contrary, as discussed, the court encouraged
Armando to complete his case plan and to seek a revised custody
order from the family court once he had done so.



                                10
which are governed by the Welfare and Institutions Code: “‘[T]he
juvenile court, which has been intimately involved in the
protection of the child, is best situated to make custody
determinations based on the best interests of the child without
any preferences or presumptions.’” (In re C.M. (2019)
38 Cal.App.5th 101, 110, italics omitted.)
       Even if the court’s undefined reference to “the law” on
April 5, 2021 was to Family Code section 3044, however, the
court made no similar suggestion it was applying an improper
presumption when it awarded sole legal custody to Karina on
July 6, 2021. It is that ruling, not a statement of tentative views
made three months earlier, that is before us. “In the absence of
evidence to the contrary, we presume that the court ‘knows and
applies the correct statutory and case law.’” (People v. Thomas
(2011) 52 Cal.4th 336, 361; accord, McDermott Will & Emery LLP
v. Superior Court (2017) 10 Cal.App.5th 1083, 1103 [“[w]e
presume the trial court knew and properly applied the law absent
evidence to the contrary”]; Keep Our Mountains Quiet v. County
of Santa Clara (2015) 236 Cal.App.4th 714, 741 [“‘[i]t is a basic
presumption indulged in by reviewing courts that the trial court
is presumed to have known and applied the correct statutory and
case law in the exercise of its official duties’”].) There is no such
evidence here.
       Armando also contends the court abused its discretion in
awarding sole legal custody to Karina because he had
participated in court-ordered services; complied with the no-
contact restraining order; and not missed any visits with his
children, who reported they felt safe when with him. While it
may well have been within the court’s broad discretion to order
joint legal custody in this case, as the Department had




                                 11
recommended, it was not arbitrary or irrational for the court to
conclude it was in the best interest of the children to award sole
physical and legal custody to Karina.
      As the court explained when it made its ruling on July 6,
2021, the significance of the award of sole legal custody was that
Karina did not “have to ask, inquire, give the input of the father
when making any parental decision regarding your children.”
Given the still early stage of Armando’s efforts to address the
domestic violence that gave rise to the dependency proceedings
and the existence of a no-contact restraining order, which will
remain in effect at least through September 2023, permitting
Karina to make all necessary decisions affecting the children’s
welfare without first contacting Armando did not exceed the
bounds of reason. (See In re Stephanie M., supra, 7 Cal.4th at
pp. 318-319.)
      2. Armando’s Request for Modification of the September
         2020 Restraining Order Is Not Properly Before Us
      Armando contends the no-contact provision in the
September 2020 restraining order prohibiting him from speaking
to Karina is inconsistent with the juvenile custody order that
directs Karina and Armando to agree on a schedule for
Armando’s unmonitored visitation with the children. He
contends, even if we affirm the juvenile custody order, the cause
should be remanded to allow the juvenile court to modify the
restraining order to allow peaceful contact between Karina and
Armando to arrange for visitation.
      This issue, whatever its merit, is not properly before us.
Even if the express terms of the custody order directing the
parties to agree to a visitation schedule did not impliedly limit
the no-contact provision of the restraining order, Armando did




                                12
not ask the juvenile court to modify the restraining order during
the July 6, 2021 hearing at which the court terminated
dependency jurisdiction and described the custody order it would
enter, the subjects of this appeal; and the court, appropriately,
did not make any ruling on a request not made. (Cf. People v.
Beames (2007) 40 Cal.4th 907, 923 [trial court did not err in
failing to grant a continuance in the absence of a request].)
       The time to appeal the terms of the September 11, 2020
restraining order had long since passed when Armando filed his
notice of appeal in this case on July 20, 2021. (See Cal. Rules of
Court, rule 8.406(a)(1) [notice of appeal must be filed within
60 days after entry of the making of the order being appealed].)
Armando’s proper recourse is to ask the family court, which now
has jurisdiction over custody and visitation issues, to make any
necessary modifications in the orders relating to those matters.
(See § 362.4, subd. (b).)




                                13
                          DISPOSITION
       The orders terminating jurisdiction and awarding sole legal
and physical custody of the children to Karina, with unmonitored
visitation for Armando, are affirmed. The request to remand to
allow modification of the September 11, 2020 restraining order is
dismissed as an untimely appeal.




                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                14